Citation Nr: 0810172	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-10 788A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
otitis externa. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.
 

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an increased rating for otitis externa, and denied the 
claim to reopen a claim for entitlement to service connection 
for a back disorder.  The claim was certified to the Board by 
the Boston, Massachusetts RO.

Historically, a June 1973 rating decision granted service 
connection for otitis externa, and assigned a ten percent 
rating which has been in effect since that time.  The Board 
in July 1974 denied service connection for a low back 
disorder.  The veteran was provided a copy of the July 1974 
decision.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). Therefore, regardless of the RO's 
action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection. See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). As 
such, the claim has been so styled on the title page.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
for chronic otitis externa, and otitis externa is not 
manifested by either a need for frequent hospitalization or a 
marked interference with employment.
 
2. Entitlement to service connection for a back disorder was 
denied in a  
July 1974 Board decision.

3.  The evidence associated with the claims file subsequent 
to the July 1974 Board decision does not tend to establish 
any material fact which was not previously of record, and 
fails to present a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1. The criteria for an increased schedular and extraschedular 
evaluation for otitis externa have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic 
Code 6210 (2007).

2. The July 1974 Board decision which denied entitlement to 
service connection for a back disorder is final; the evidence 
presented since the July 1974 Board decision is not new and 
material, and the claim is not reopened. 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 20.1100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in August 2003,  
January 2004, and March 2007 correspondence, and in a 
February 2006 statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  The veteran has been 
adequately informed of the specific basis for the prior 
denial of his back claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The claimant 
was provided the opportunity to present pertinent evidence. 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

I.  Increased rating otitis externa

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under 38 C.F.R. § 4.87, Diagnostic Code 6210, a 10 percent 
rating is warranted for chronic otitis externa with swelling, 
dry and scaly or serous discharge, and itching that requires 
frequent and prolonged treatment.  This is the maximum rating 
allowed under this code.  

The evidence indicates that the veteran continues to have 
chronic otitis externa.  The record reveals that since the 
veteran was granted service connection for otitis externa he 
has not received treatment for it.

At a September 2003 VA examination chronic eczematoid 
external otitis was noted.  There was no cerumen and the 
tympani membranes were intact. 

The Board has considered other potentially applicable 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200-6260 
(2007).  There is no evidence that the veteran's disability 
is productive of hearing impairment, labyrinthitis, facial 
nerve paralysis or bone loss which would warrant a separate 
rating based on additional impairment due to otitis externa.  

The evidence also preponderates against finding any 
extraordinary factors, such that the service-connected otitis 
externa has markedly interfered with the veteran's employment 
or has required frequent hospitalizations. In the absence of 
such factors, consideration of the application of 38 C.F.R. § 
3.321(b)(1) is not in order. See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  New and Material Evidence

The Board denied the veteran's claim of entitlement to 
service connection for a back disorder in July 1974. That 
decision is final. See 38 C.F.R. § 20.1100 (2006).

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam). The Board is required 
to give consideration to all of the evidence received since 
the July 1974 Board decision in light of the totality of the 
record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the July 1974 Board 
decision consisted of reserve and active duty service medical 
records, and a May 1973 VA examination.  A March 1972 
hospital report noted that the appellant had injured his back 
on several occasions in high school.  In May 1972, the 
appellant reported an eight year history of back pain with no 
specific inciting event.  No specific back pathology was 
identified during service and the clinical impression was low 
back pain. At a May 1973 VA examination the diagnosis was a 
history of low back pain with no objective findings.

Following a September 2003 VA orthopedic examination the 
diagnoses were history of chronic low back pain treated in 
service, recurrence of low back pain with some limitation of 
motion.  The examiner did not link a current back disorder to 
service.

A September 2003 report prepared by "UMMC" notes a history 
of back problems since the appellant was three years old.

Extensive private, Social Security Administration, and VA 
medical records secured since the final Board decision do not 
contain any new competent evidence linking, or even 
suggesting a link, between a low back disorder to the 
appellant's active duty service.  Thus, while the additional 
evidence is new, it is not material because it does not 
create a reasonable possibility of substantiating the claim.

While the statements of the veteran which express his belief 
that his disability began during service, or is due to some 
in-service incident are acknowledged, to the extent that he 
is attempting to present argument regarding the etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). The veteran's contentions in this regard 
were previously of record and his current contentions, being 
essentially the same, are not new and material to his claim. 

The evidence of record continues to be devoid of any 
competent evidence that the veteran incurred or aggravated a 
back disorder during service. The evidence presented since 
the July 1974 Board decision is merely cumulative of evidence 
that has already been considered. Therefore, the evidence 
submitted since the July 1974 Board decision does not raise a 
reasonable possibility of substantiating the veteran's claim.  
New and material evidence sufficient to reopen the claim of 
entitlement to service connection has not been submitted.  38 
U.S.C.A. § 5108.

The claim is denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to an increased rating for chronic otitis externa 
is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


